— Judgment, Supreme Court, New York County (Jerome W. Marks, J.), entered on September 28, 1982, unanimously affirmed. Defendant-respondent shall recover of plaintiffs-appellants-respondents and defendant-appellant one bill of $75 costs and disbursements of this appeal. The appeal from the order of said court, entered on September 10,1982 is dismissed without costs and without disbursements, as having been subsumed in the appeal from the judgment. No opinion. Concur — Sandler, J. P., Asch, Silverman, Bloom and Kassal, JJ.